[Cite as State v. Doubrava, 2013-Ohio-3526.]


                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 99105



                                     STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                   GARY DOUBRAVA
                                                        DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-498662

         BEFORE: E.A. Gallagher, J., Boyle, P.J., and Rocco, J.

         RELEASED AND JOURNALIZED:                      August 15, 2013
ATTORNEY FOR APPELLANT

Joseph Vincent Pagano
P.O. Box 16869
Rocky River, OH 44116


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James D. May
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
EILEEN A. GALLAGHER, J.:

       {¶1} Defendant-appellant Gary Doubrava appeals his resentencing in the

Cuyahoga Court of Common Pleas following a remand from this court for merger of

certain allied offenses.   For the following reasons, we affirm.

       {¶2} The relevant procedural history was set forth by this court in State v.

Doubrava, 8th Dist. Cuyahoga No. 91792, 2009-Ohio-2369 (hereinafter “Doubrava I”):

       In July 2007, Doubrava was indicted on 10 counts of felonious assault. In
       May 2008, a jury trial was held. The trial court dismissed the third count
       pursuant to a Crim.R. 29 motion, and the jury found him guilty on the
       remaining counts. In June 2008, the trial court sentenced him to eight years
       in prison.

       This case arose from an incident that took place in the parking lot of
       Hotties Bar. An individual drove a vehicle through a crowd of people,
       injuring five. Police located the vehicle 15 minutes after the assault and
       found David Cotto (“Cotto”), intoxicated, inside. However, based upon
       eyewitness testimony, the State maintained that Doubrava was the driver of
       the vehicle at the time of the assault. Doubrava claimed Cotto was the
       driver.

       Id. at ¶ 2-3.

       ***

       Doubrava was convicted of two counts of felonious assault regarding four
       of the five victims. For each of the four, he was convicted under R.C.
       2903.11(A)(1) for knowingly causing serious physical harm to another and
       also under R.C. 2903.11(A)(2) for knowingly causing or attempting to
       cause physical harm to another by means of a deadly weapon.

       Id. at ¶ 32.

       {¶3} In Doubrava I, appellant argued that his convictions were not supported by
sufficient evidence and were against the manifest weight of the evidence, that he

received ineffective assistance of counsel and that the trial court erred in convicting and

sentencing him on allied offenses of similar import. This court stated the facts from

trial as follows:

       Several witnesses testified to the following: during the early morning hours
       of May 20, 2007, Doubrava and another patron of Hotties were arguing
       inside the bar. The argument began to “get physical.” The two men went
       outside to the parking lot and most of the other patrons followed. That
       night, Doubrava was wearing a white shirt and white hat. Witnesses
       testified that a man in a white shirt and white hat entered a dark-colored
       car, steered it toward the crowd, and accelerated, striking three people. The
       driver then drove back through the crowd, striking two more people, before
       driving away.

       Id. at ¶ 13.

       {¶4} Appellant’s assignments of error regarding sufficiency of the evidence,

manifest weight and ineffective assistance of counsel were overruled.        However, we

found that the trial court erred in convicting him of and sentencing him to allied offenses

of similar import because appellant was convicted of two separate counts of felonious

assault for each of four separate victims.    We held that the trial court should have

merged the convictions for each of the two offenses involving the same victim.     Id. at ¶

40.   We remanded the case for the state to elect, for each of the four victims, which of

the two felonious assault charges should merge for each victim.

       {¶5} On remand, the state elected to merge Count 2 into Count 1, Count 6 into

Count 5, Count 8 into Count 7, and Count 10 into Count 9. The trial court sentenced
appellant to a prison term of two years on Count 1, two years on Count 5, two years on

Count 7 and two years on Count 9. The prison terms on these counts were ordered to be

served consecutively to each other. Appellant was also sentenced to two years on Count

4 to be served concurrently with the other counts for a cumulative prison sentence of

eight years.   Appellant appeals presenting three assignments of error.

       {¶6} In his first assignment of error appellant again argues that the trial court

failed to merge allied offenses of similar import. Specifically, appellant argues that his

multiple convictions for felonious assault should be further merged into two separate

felonious assault convictions based on the fact that he drove a car into a crowd striking

three people and then drove back through the crowd striking two more people.     We find

no merit to appellant’s argument.

       {¶7} It is well established that res judicata bars the consideration of issues that

could have been raised on direct appeal.        State v. Saxon, 109 Ohio St.3d 176,

2006-Ohio-1245, 826 N.E.2d 824, ¶ 17. This court has recognized that the issue of

whether two offenses constitute allied offenses subject to merger must be raised on direct

appeal from a conviction or res judicata will bar a subsequent attempt to raise the issue.

State v. Allen, 8th Dist. Cuyahoga No. 97552, 2012-Ohio-3364, ¶ 20, citing State v.

Poole, 8th Dist. Cuyahoga No. 94759, 2011-Ohio-716, ¶ 13; State v. Flagg, 8th Dist.

Cuyahoga Nos. 95958 and 95986,          2011-Ohio-5386.     “[T]he time to challenge a

conviction based on allied offenses is through a direct appeal — not at a resentencing
hearing.” State v. Poole, 8th Dist. Cuyahoga No. 94759, 2011-Ohio-716, at ¶ 13.

       {¶8} In the present instance, the proper avenue for appellant’s merger challenge

would have been in his earlier appeal. State v. Phillips, 8th Dist. Cuyahoga No. 98487,

2013-Ohio-1443, ¶ 6-7.    Therefore, we find appellant’s first assignment of error to be

barred by res judicata.

       {¶9} Further, even if it were not barred, we find appellant’s first assignment of

error to be without merit. It is well-settled in this district that when an offense is

defined in terms of conduct towards another, then there is dissimilar import for each

person affected by the conduct. State v. Piscura, 8th Dist. Cuyahoga No. 98712,

2013-Ohio-1793, ¶ 17, citing State v. Patterson, 8th Dist. Cuyahoga No. 98127,

2012-Ohio-5511; State v. Phillips, 75 Ohio App.3d 785, 790, 600 N.E.2d 825 (2d

Dist.1991), citing State v. Jones, 18 Ohio St.3d 116, 118, 480 N.E.2d 408 (1985). In

other words, where a defendant commits the same offense against different victims

during the same course of conduct, a separate animus exists for each victim such that the

offenses are not allied, and the defendant can properly be convicted of and sentenced on

multiple counts. State v. Chaney, 8th Dist. Cuyahoga No. 97872, 2012-Ohio-4933, ¶ 26.

In Chaney, the defendant drove a minivan into a former boyfriend, striking and seriously

injuring him. This court upheld separate convictions for felonious assault of the

boyfriend and attempted felonious assault of a separate victim.      Id. at ¶ 24-28.

       {¶10}   Appellant’s first assignment of error is overruled.
           {¶11}   In his second assignment of error appellant argues that the trial court

lacked the statutory authority to impose consecutive sentences under the version of R.C.

2929.41 that was applicable at the time of his resentencing on September 18, 2012.

This court has previously noted the typographical error that existed in former R.C.

2929.41 that failed to reflect the H.B. 86 revisions that renumbered former R.C.

2929.14(E)(4) to 2929.14(C)(4).1 As acknowledged by appellant, we have repeatedly

rejected the argument he presently advances, finding that “the [former R.C.

2929.41(A)’s] reference to R.C. 2929.14(E) is a typographical error and that the

legislature meant to state R.C. 2929.14(C)(4), which concerns making findings prior to

imposing a consecutive sentence.” State v. Simonoski, 8th Dist. Cuyahoga No. 98496,

2013-Ohio-1031, ¶ 6; State v. Walker, 8th Dist. Cuyahoga No. 97648, 2012-Ohio-4274,

fn. 2; State v. Ryan, 2012-Ohio-5070, 980 N.E.2d 553 (8th Dist.), ¶ 22; State v. Drobny,

8th Dist. Cuyahoga No. 98403, 2013-Ohio-818.              Despite the obvious typographical

error contained in former R.C. 2929.41(A), the trial court had the authority to impose

consecutive sentences in this case in accordance with R.C. 2929.14(C).

           {¶12}   Appellant’s second assignment of error is overruled.

           {¶13}   In his third assignment of error appellant argues that his eight-year prison

sentence was contrary to law and an abuse of the trial court’s discretion and, specifically,


       The legislature corrected the typographical error by amendment to R.C. 2929.41(A) effective
       1

September 28, 2012.
that the trial court’s R.C. 2929.14(C)(4) findings are not clearly and convincingly

supported by the record.    Appellant also argues that the trial court failed to engage in a

proportionality or consistency analysis prior to imposing sentence.

       {¶14}     This court no longer applies the abuse of discretion standard of State v.

Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, when reviewing a felony

sentence. State v. A.H., 8th Dist. Cuyahoga No. 98622, 2013-Ohio-2525, ¶ 7. Instead,

we follow the standard of review set forth in R.C. 2953.08(G)(2), which provides in

relevant part:

       The court hearing an appeal under division (A), (B), or (C) of this section
       shall review the record, including the findings underlying the sentence or
       modification given by the sentencing court.

       The appellate court may increase, reduce, or otherwise modify a sentence
       that is appealed under this section or may vacate the sentence and remand
       the matter to the sentencing court for resentencing. The appellate court’s
       standard for review is not whether the sentencing court abused its
       discretion. The appellate court may take any action authorized by this
       division if it clearly and convincingly finds either of the following:

       (a) That the record does not support the sentencing court’s findings under
       division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of
       section 2929.14, or division (I) of section 2929.20 of the Revised Code,
       whichever, if any, is relevant;

       (b) That the sentence is otherwise contrary to law.

       {¶15}     A sentence is not clearly and convincingly contrary to law where the trial

court considers the purposes and principles of sentencing under R.C. 2929.11 as well as

the seriousness and recidivism factors listed in R.C. 2929.12, properly applies postrelease
control and sentences a defendant within the permissible statutory range. State v. A.H.,

8th Dist. Cuyahoga No. 98622, 2013-Ohio-2525, ¶ 10, citing State v. Kalish, 120 Ohio

St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, ¶ 18.

       {¶16}   R.C. 2929.14(C)(4) authorizes the court to require an offender to serve

multiple prison terms consecutively for convictions on multiple offenses. Consecutive

sentences can be imposed if the court finds that (1) a consecutive sentence is necessary to

protect the public from future crime or to punish the offender and (2) that consecutive

sentences are not disproportionate to the seriousness of the offender’s conduct and to the

danger the offender poses to the public. In addition to these two factors, the court must

find any of the following:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future crime
       by the offender.

       Id.

       {¶17}   In the present case, the trial court found the first two requirements met
and additionally found R.C. 2929.14(C)(4)(b) satisfied.2 Appellant does not dispute

that the trial court made the required findings but instead argues that the trial court’s

findings were not supported by clear and convincing evidence. Appellant misconstrues

the clear and convincing standard used by R.C. 2953.08(G). We recently stated in State

v. Venes, 8th Dist. Cuyahoga No. 98682, 2013-Ohio-1891, ¶ 19, that if the trial court has

properly made the required findings in order to impose consecutive sentences, we must

affirm those sentences unless we “clearly and convincingly” find “[t]hat the record does

not support the court’s findings[.]” We explained:

          It is * * * important to understand that the clear and convincing standard
          used by R.C. 2953.08(G)(2) is written in the negative. It does not say that
          the trial judge must have clear and convincing evidence to support its
          findings. Instead, it is the court of appeals that must clearly and
          convincingly find that the record does not support the court’s findings. In
          other words, the restriction is on the appellate court, not the trial judge.
          This is an extremely deferential standard of review.

          Id. at ¶ 21.

          {¶18}    This court cannot find that the trial court’s consecutive sentencing

findings are “clearly and convincingly” unsupported in the record.        Appellant’s act of


      2
       The presentence investigation report further indicates that appellant was
“out on bail before trial or sentencing, under felony court sanction, or under post
release control, or parole, when [this] offense was committed.” The presentence
investigation report also indicates that appellant was previously convicted of
aggravated vehicular assault in 2002 stemming from a motor vehicle accident that
resulted in injuries to himself and a victim. At the hospital following the accident
appellant “tested positive for cocaine and THC (marijuana) as well as
benzodiazepines.”
driving a vehicle through a crowd of people striking five victims and causing serious

injury to four supports the trial court’s findings under R.C. 2929.14(C)(4).

       {¶19}   Appellant next argues that his sentence is contrary to law because the trial

court failed to consider R.C. 2929.11(B)’s mandate that a sentence be “commensurate

with and not demeaning to the seriousness of the offender’s conduct and its impact upon

the victim, and consistent with sentences imposed for similar crimes committed by

similar offenders.”   Contrary to appellant’s argument both the trial court’s statements at

the sentencing hearing and the sentencing journal entry indicate that the trial court

considered all required factors of law including R.C. 2929.11.

       {¶20}   Other than asserting that the trial court completely failed to consider

proportionality appellant does not advance any specific argument explaining why he feels

his sentence is inconsistent with sentences imposed for similar crimes committed by

similar offenders. This court has previously found that in order to support a contention

that a sentence is disproportionate to sentences imposed upon other offenders, the

defendant must raise this issue before the trial court and present some evidence, however

minimal, in order to provide a starting point for analysis and to preserve the issue for

appeal. State v. Jones, 8th Dist. Cuyahoga No. 99121, 2013-Ohio-3141, ¶ 17, citing

State v. Edwards, 8th Dist. Cuyahoga No. 89181, 2007-Ohio-6068; State v. Lang, 8th

Dist. Cuyahoga No. 92099, 2010-Ohio-433, discretionary appeal not allowed, 126 Ohio

St.3d 1545, 2010-Ohio-3855, 932 N.E.2d 340. A review of the record in the instant
case reveals that defense counsel did not raise the issue of proportionality at the

sentencing hearing. Nor did he present evidence as to what a “proportionate sentence”

might be. Thus, he has not preserved the issue for appeal.

       {¶21}   Appellant’s third assignment of error is overruled.

       {¶22}   The judgment of the trial court is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said lower court to carry this

judgment into execution.    The defendant’s conviction having been affirmed, any bail

pending appeal is terminated.    The case is remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
KENNETH A. ROCCO, J., CONCUR